   

Case 1:20-cv-08011-AT Document13 Filed 11/20/f0U ese@epni1

DOCUMENT
ELECTRONICALLY FILED

IN THE UNITED STATES DISTRICT CC |} DOC #:
FOR THE SOUTHERN DISTRICT OF NEW |] DATE FILED: | 11/20/2020

 

RAMON JAQUEZ, on behalf of himself
and all others similarly situated,

 

 

 

Plaintiff, Civil Case Number: 1:20-cv-08011-AT
_y-
AGILITY BED, INC.,
Defendant.
DISMISSAL ORDER
IT IS HEREBY ORDERED:

THAT pursuant to the parties’ November 19, 2020 Stipulation of Dismissal, all
claims asserted against Defendant in Civil Action No. 1:20-cv-08011-AT, are dismissed
with prejudice; and

THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.

SO ORDERED.

Dated: November 20, 2020
New York, New York O}-
ANALISA TORRES
United States District Judge

 
